Case 18-05834        Doc 44     Filed 05/09/19     Entered 05/09/19 08:08:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05834
         Daysi M Nadres
         Andrew J Nadres
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on 08/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/10/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,150.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05834       Doc 44     Filed 05/09/19    Entered 05/09/19 08:08:57                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $11,952.20
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $11,952.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $671.81
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,671.81

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP Secured               0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP              Unsecured      2,241.00       2,241.96         2,241.96           0.00       0.00
 BECKET & LEE LLP              Unsecured      3,506.00       3,506.31         3,506.31           0.00       0.00
 CITIZENS BANK NA              Secured             0.00          0.00             0.00           0.00       0.00
 DEPARTMENT STORE NATIONAL BA Unsecured       1,834.00       1,834.07         1,834.07           0.00       0.00
 DISCOVER BANK                 Unsecured      5,035.00       5,035.78         5,035.78           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority      11,542.18       7,622.37         7,622.37      2,034.70        0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA       2,141.74         2,141.74           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA       2,278.08         2,278.08           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      5,545.00       5,545.23         5,545.23           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         564.00        564.40           564.40           0.00       0.00
 PNC BANK                      Secured             0.00          0.00             0.00           0.00       0.00
 PNC BANK                      Secured       21,000.00       4,872.63         4,872.63      4,872.63        0.00
 PNC BANK                      Unsecured      4,858.00       4,966.35         4,966.35           0.00       0.00
 PNC BANK                      Unsecured      3,002.00       3,002.39         3,002.39           0.00       0.00
 PNC BANK NATIONAL ASSOC       Secured             0.00          0.00             0.00           0.00       0.00
 PNC BANK NATIONAL ASSOC       Secured        1,607.80         373.06           373.06        373.06        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,653.00       3,653.45         3,653.45           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      5,680.00       5,833.66         5,833.66           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,134.00       3,218.44         3,218.44           0.00       0.00
 QUANTUM3 GROUP                Unsecured         478.00      1,075.13         1,075.13           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,340.00       1,340.02         1,340.02           0.00       0.00
 QUANTUM3 GROUP                Unsecured      2,039.00       2,039.11         2,039.11           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,666.00       1,666.73         1,666.73           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,822.00       1,822.60         1,822.60           0.00       0.00
 QUANTUM3 GROUP                Unsecured         413.00        447.00           447.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-05834     Doc 44        Filed 05/09/19    Entered 05/09/19 08:08:57                 Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
 QUANTUM3 GROUP                 Unsecured         833.00          833.76        833.76           0.00        0.00
 QUANTUM3 GROUP                 Unsecured      6,238.00         6,238.37      6,238.37           0.00        0.00
 QUANTUM3 GROUP                 Unsecured      1,434.00         1,434.64      1,434.64           0.00        0.00
 SYNCB/CAR CARE DISC TI         Unsecured         332.00             NA            NA            0.00        0.00
 CBNA                           Unsecured         520.00             NA            NA            0.00        0.00
 BANK OF AMERICA                Unsecured      3,151.00              NA            NA            0.00        0.00
 BRIGHTON LAKES HOA             Unsecured           0.00             NA            NA            0.00        0.00
 ATG CREDIT                     Unsecured          14.00             NA            NA            0.00        0.00
 EDWARD HEALTH VENTURES         Unsecured         152.00             NA            NA            0.00        0.00
 EDWARD HOSPITAL                Unsecured         248.00             NA            NA            0.00        0.00
 FEDERAL NATIONAL MORTGAGE AS   Unsecured           0.00             NA            NA            0.00        0.00
 FMS INC                        Unsecured      1,340.00              NA            NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         624.00             NA            NA            0.00        0.00
 PAYPAL CREDIT                  Unsecured      2,890.00              NA            NA            0.00        0.00
 TD BANK USA NA                 Unsecured      5,664.00         5,664.85      5,664.85           0.00        0.00
 US BANK                        Unsecured      2,306.00         1,959.51      1,959.51           0.00        0.00
 US BANK                        Unsecured      4,379.00         3,858.39      3,858.39           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                  $5,245.69          $5,245.69                  $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00                  $0.00
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $5,245.69          $5,245.69                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                  $0.00
        Domestic Support Ongoing                               $0.00              $0.00                  $0.00
        All Other Priority                                 $7,622.37          $2,034.70                  $0.00
 TOTAL PRIORITY:                                           $7,622.37          $2,034.70                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $72,201.97                   $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05834        Doc 44      Filed 05/09/19     Entered 05/09/19 08:08:57            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,671.81
         Disbursements to Creditors                             $7,280.39

 TOTAL DISBURSEMENTS :                                                                     $11,952.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
